DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive. 
Regarding rejections on claims 1-6, 11-18, applicant argued that Sullivan fails to mention any coordinate system related to the sensors, wherein the only description regarding “coordinate system” in Sullivan is a coordinate system of a camera but not of a motion sensor.
	However, examiner respectfully disagrees.  First off, Sullivan’s system comes with visual and physical motion sensing for three-dimensional motion capture.  Since three-dimensional motion capture already hints coordinates required, it would be groundless to assume sensed motion data do not relate to coordinate.  Second off, Sullivan also teach “… motion data combiner may use the combined visual information and sensor information to produce a pose representative of the object… determining the position of a representation of the first feature in a virtual representation of the object from the combined visual information and sensor information… determining, for each image, the respective positions of representations of the plurality of markers in a virtual representation of a pose provided by the body suit from the combined visual information and sensor information.” (paragraphs 0006-0009).  If there is no coordinate system, said plurality of markers/sensors attached to the body suite in Sullivan would be mixed, overlapped, and/or messed up when combining with visual information.
	Thus, rejections are proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US2010/0164862) in view of Ushikubo et al. (JP2015227813).
To claim 1, Sullivan teach an analysis device comprising: 
	A processor, configured to:
estimate a posture of an estimation target including a process of converting an output of a plurality of inertial measurement sensors expressed in a sensor coordinate system (210 of Fig. 2, Figs. 3-4, paragraphs 0037-0041) based on respective positions of the inertial measurement sensors that are attached to a plurality of sites of the estimation target and detect angular velocity and acceleration (paragraphs 0022, 0037, 0041, data from multiple sensors, e.g., accelerometers, gyroscopes, magnetometers, thermometers, etc.; though angular velocity is not disclosed, rates of rotation and joint angle over time are disclosed, which makes measurement of angular velocity an obvious feature incorporation) into a segment coordinate system expressing postures of respective segments corresponding to the positions where the inertial measurement sensors are attached in the estimation target (paragraph 0026, markers and inertial sensors are attached to the body suit); 
obtain an image captured by a camera that captures an image of one or more first markers provided on the estimation target (206 of Figs. 2, 5; paragraphs 0042-0047); and 
calibrate a conversion rule from the sensor coordinate system to the segment coordinate system based on the image (Figs. 3-4, paragraphs 0037-0041, pose solver), 
wherein the first marker has a form in which a posture relative to at least one of the inertial measurement sensors does not change, and the posture with respect to the camera is recognizable by analyzing the captured image (612 of Fig. 6, paragraphs 0039, 0044, 0053), and 
wherein the processor derives the posture of the first marker with respect to the camera (paragraph 0028).
But, Sullivan do not expressly disclose deriving a conversion matrix from the sensor coordinate system to a camera coordinate system based on the derived posture, and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system by using the derived conversion matrix from the sensor coordinate system to the camera coordinate system.
However, a conversion matrix for sensor and camera coordination would have been an obvious implementation in application of Sullivan.
	Ushikubo teach combining motion analysis using optical motion capture and motion analysis using inertial sensors (Fig. 1), deriving a conversion matrix (transformation matrix) from the sensor coordinate system to a camera coordinate system based on the derived posture (paragraphs 0009-0018, conversion information in each posture is obtained using rotation information), and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system by using the derived conversion matrix from the sensor coordinate system to the camera coordinate system (paragraphs 0024-0047, calibration work is required to match the coordinate system before measurement; before the measurement, a transformation matrix for calculating the relationship between the coordinate system of each 9-axis sensor and the world coordinate system/camera coordinate system is created).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ushikubo into the apparatus of Sullivan, in order to calibrate coordination of sensor data and camera data.

To claim 5, Sullivan and Ushikubo teach an analysis method, performed by a computer (as explained in response to claim 1 above).

To claim 6, Sullivan and Ushikubo teach a non-transient computer-readable recording medium, recording a program which makes a computer perform (as explained in response to claim 1 above).




To claim 2, Sullivan and Ushikubo teach claim 1.
Sullivan and Ushikubo teach wherein the camera further captures an image of a second marker which is stationary in a space where the estimation target is present, the second marker has a form in which a posture with respect to the camera is recognizable by analyzing the captured image, and the processor derives the posture of the second marker with respect to the camera (Sullivan, paragraph 0047, markers may be positioned in one or more stationary locations, e.g., fixed surfaces, rigid objects, etc. and captured in images to determine the position of the camera or another object), derives a conversion matrix from a global coordinate system expressing the space to the camera coordinate system based on the derived posture, and equates the segment coordinate system with the global coordinate system (Ushikubo, paragraphs 0043-0045), whereby the processor derives a conversion matrix from the sensor coordinate system to the segment coordinate system based on the conversion matrix from the sensor coordinate system to the camera coordinate system and the conversion matrix from the global coordinate system to the camera coordinate system and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system based on the derived conversion matrix from the sensor coordinate system to the segment coordinate system (Ushikubo, paragraphs 0046-0047).

To claim 3, Sullivan and Ushikubo teach claim 1.
Sullivan and Ushikubo teach wherein the camera further captures an image of a third marker which is provided on the estimation target, the third marker has a form in which a posture relative to at least one of the segments does not change, and the posture with respect to the camera is recognizable by analyzing the captured image, and the processor derives the posture of the third marker with respect to the camera, derives a conversion matrix from the segment coordinate system to the camera coordinate system based on the derived posture, derives a conversion matrix from the sensor coordinate system to the segment coordinate system based on the conversion matrix from the sensor coordinate system to the camera coordinate system and the conversion matrix from the segment coordinate system to the camera coordinate system and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system based on the derived conversion matrix from the sensor coordinate system to the segment coordinate system (as explained in response to claim 2 above, which is applicable to third and further markers as apparatus of Sullivan and Ushikubo have multiple markers for coordination).

To claim 4, Sullivan and Ushikubo teach claim 2.
Sullivan and Ushikubo teach wherein the camera further captures an image of a third marker which is provided on the estimation target, the third marker has a form in which a posture relative to at least one of the segments does not change, and the posture with respect to the camera is recognizable by analyzing the captured image, and the processor derives the posture of the third marker with respect to the camera, derives a conversion matrix from the segment coordinate system to the camera coordinate system based on the derived posture, derives a conversion matrix from the sensor coordinate system to the segment coordinate system based on the conversion matrix from the sensor coordinate system to the camera coordinate system and the conversion matrix from the segment coordinate system to the camera coordinate system and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system based on the derived conversion matrix from the sensor coordinate system to the segment coordinate system (as explained in response to claim 3 above).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669


/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 12, 2022